ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_02_EN.txt.                                                                              137




            SEPARATE OPINION OF JUDGE ABRAHAM

[Translation]

   Agreement with the dispositif of the Order — Reasoning insufficiently explicit
on one point — Relationship between the merit of the requesting party’s claims
and the ordering of the provisional measures — Writers’ view as to a clear sepa-
ration between issues regarding the existence and extent of the disputed rights
and issues concerning the need for provisional measures — Misguided nature of
this view — Need for the Court to take account of the existence of conflicting
rights — Respondent’s fundamental right to act as it chooses provided that its
actions are in compliance with international law — Connection between the
issue under discussion and the mandatory nature of provisional measures, as
affirmed in the LaGrand Judgment — Need for some minimum review in respect
of the existence of the right claimed by the requesting State — Criterion of
fumus boni juris well known to other courts — Three requirements to be met to
enable the Court to impose a provisional measure ordering the respondent to
adopt a certain course of conduct — Futility of considering all these require-
ments where any one of them is unmet.

  1. I fully subscribe to the conclusion reached by the Court in the
present Order, i.e., that indicating the provisional measures requested by
the Applicant would not have been justified under the circumstances as
they now stand. There is however a question of principle in respect of
which I do not find the reasoning in the Order sufficiently explicit : the
question of the relationship between the merit, or prima facie merit, of
the arguments asserted by the party requesting the measures in respect of
the right that it claims, which is the subject-matter of the main proceed-
ings, and the ordering of the urgent measures it seeks from the Court.
  2. I am well aware that the Court was not required to address this
much-debated issue in detail, since the circumstances of the case are such
that it could base its decision in law on grounds which were both neces-
sary and sufficient, without the need to decide a point which, while
argued by the Parties, could be deferred without impairing the coherence
or completeness of the reasoning adopted in reaching the decision
rendered.
  I am of course not opposed to a certain economy of reasoning, and I
do not think it within the Court’s duties to propound a general theory on
each and every issue argued in the cases before it.

   Yet I think that the Court, without departing too far from the sound
rule mandating good husbandry of resources, could in the present
case have seized the opportunity presented by this Order to shed some
light on a question which — it must be admitted — remains quite
abstruse.

                                                                              28

                      PULP MILLS (SEP. OP. ABRAHAM)                     138

   By means of the following observations, I wish to contribute to the
exercise in clarification which the Court itself will inevitably be required
sooner or later to see through to completion.
   3. The debate is not new and several of my distinguished predecessors
have endeavoured in the past to elucidate the crux of it. In truth, my view
of the question is not significantly at variance with, for example, that set
out by Judge Shahabuddeen in his separate opinion appended to the
Order of 29 July 1991 made by the Court in the case concerning Passage
through the Great Belt (Finland v. Denmark) (Provisional Measures,
I.C.J. Reports 1991, pp. 28-36), and I could nearly confine myself to
referring the reader to that opinion. I should like however to add the fol-
lowing comments, which take account in particular of developments in
the Court’s jurisprudence on provisional measures over recent years.

   4. According to a widespread view, and perhaps even that of a major-
ity of the writers, the Court, when called upon to rule on a request for the
indication of provisional measures under Article 41 of the Statute,
should — and does in fact — refrain from all consideration of the merit
of the arguments by the party requesting the measures, usually the Appli-
cant in the main action, in respect of the claimed rights for which it seeks
protection through the measures. The Court should — and does in
fact — confine itself to ascertaining whether the circumstances are such
that the rights claimed, the existence or non-existence of which cannot be
determined until the conclusion of the main action, are in danger of
irreparable injury in the absence of measures for their interim protection
pending the final decision. In other words, the Court should proceed on
the basis that the claimed rights do in fact exist and it should consider
solely whether, on the assumption that it will ultimately uphold them in
its decision on the merits, they are liable to be violated in the interim in
such way that the final judgment will be rendered ineffective, at least
in part.

   5. This definition of the role of a court asked to grant interim relief —
which describes the Court when exercising its power under Article 41 of
the Statute — is premised on a sharp, clear separation between, on the
one hand, issues as to the existence and extent of the disputed rights,
issues which cannot be considered, even prima facie, or resolved, even
provisionally, before the merits phase, and, on the other, questions as to
the need for provisional measures, which can and should be assessed by
the Court without any thought to the merit of the arguments advanced in
the main proceedings.
   I find this separation illusory ; even if it were possible, it would be
undesirable. Here is why I consider the writers’ view I have just sum-
marized to be wrong.
   6. The main reason is that the Court is never, and in all logic can never
be, confronted solely with rights asserted by only one of the parties,
rights which it could (provisionally) assume to be established exclusively

                                                                         29

                     PULP MILLS (SEP. OP. ABRAHAM)                     139

for purposes of ruling as to whether they require protection.

   When acting on a request for the indication of provisional measures,
the Court is necessarily faced with conflicting rights (or alleged rights),
those claimed by the two parties, and it cannot avoid weighing those
rights against each other. On one side stands (stand) the right (rights)
asserted by the requesting party, which it claims to be under threat and
for which it seeks provisional protection, and on the other the right(s) of
the opposing party, consisting at a minimum in every case of the funda-
mental right of each and every sovereign entity to act as it chooses pro-
vided that its actions are not in breach of international law. Yet the
measure sought by the first party from the Court often — as in the
present case — consists of enjoining the other party to take an action
which it does not wish to take or to refrain — temporarily — from taking
an action which it wishes, and indeed intended, to take. In issuing such
injunctions, the Court necessarily encroaches upon the respondent’s sov-
ereign rights, circumscribing their exercise. True, there is nothing out of
the ordinary about a judicial body imposing on a party a specific obliga-
tion as to conduct, but the obligation thus imposed must rest on suffi-
ciently solid legal ground, especially when the party in question is a sov-
ereign State. In other words, I find it unthinkable that the Court should
require particular action by a State unless there is reason to believe that
the prescribed conduct corresponds to a legal obligation (and one pre-
dating the Court’s decision) of that State, or that it should order a State
to refrain from a particular action, to hold it in abeyance or to cease and
desist from it, unless there is reason to believe that it is, or would be,
unlawful.
   7. In this regard one cannot help but see a connection between the
issue under discussion here and the Court’s affirmation in its Judgment of
27 June 2001 in LaGrand (Germany v. United States of America) (Judg-
ment, I.C.J. Reports 2001, p. 466) of the mandatory nature of measures
prescribed by the Court in its Orders under Article 41 of the Statute.

   8. Until that Judgment was handed down, many, if not most, States,
along with a very substantial body of scholarly opinion, thought that
provisional measures indicated by the Court were recommendations lack-
ing binding force. Although serious doubt can be entertained as to the
proposition that even before the LaGrand Judgment the Court, in
making an order indicating provisional measures, was in practice
indifferent to the prima facie merit of the parties’ arguments in the main
dispute, it could conceivably have been accepted at that time that the
Court did not consider the merits before serving the parties with invita-
tions to act — or to refrain from acting — which were commonly but
wrongly thought to be without mandatory force. Where a mere sugges-
tion is being made to a State, there is hardly any need to ensure that
it is not liable to trespass upon the sovereign rights of the State : the
recipient of the recommendation is free to act upon it as it deems

                                                                        30

                       PULP MILLS (SEP. OP. ABRAHAM)                        140

appropriate and, in determining its response, can factor in its assessment
of the strength of its position and the importance of the interests at stake.
In summary, the doctrine as to a clear separation of the issues on the
merits from those concerning provisional protection, which I have
always found to be misguided, might conceivably have been seen as in
keeping with the widespread belief, before the LaGrand Judgment, that
the Court’s orders were not binding.


   With the Judgment of 27 June 2001, that ceased to be the case. It is
now clear that the Court does not suggest : it orders. Yet, and this is the
crucial point, it cannot order a State to conduct itself in a certain way
simply because another State claims that such conduct is necessary to
preserve its own rights, unless the Court has carried out some minimum
review to determine whether the rights thus claimed actually exist and
whether they are in danger of being violated — and irreparably so — in
the absence of the provisional measures the Court has been asked to
prescribe : thus, unless the Court has given some thought to the merits
of the case.
   9. Carrying out some minimum review, or giving some thought to the
substance, obviously does not mean arriving at a complete, final view as
to the merits of the dispute which the Court will — perhaps — later have
to decide. It is self-evident that it is neither possible nor desirable for the
Court to develop a firm opinion about the case, let alone to express one,
during the first phase of the proceedings. But, in conducting some review,
by nature limited, of the prima facie validity of the requesting party’s
case, the Court does not overstep the bounds of its mission as a jurisdic-
tion appealed to for interim relief ; on the contrary, it is sensibly fulfilling
that mission. The existence of fumus boni juris as a requisite for the
ordering of binding provisional measures is firmly recognized by some
international courts (for example, the Court of Justice of the European
Communities ; see, inter alia, the interesting order of the President of the
CJEC dated 19 July 1995 in Commission v. Atlantic Container Line AB
and Others, C-149/95), as well as in many national judicial systems. In
fact, it is inescapable, mandated as it were by logic.
   10. Admittedly, this requirement can be defined in terms of varying
strictness.
   The party requesting the measures might be required to show the
prima facie validity of its claims on the merits, i.e., to establish a particu-
lar degree of probability that it holds the right claimed and a particular
degree of probability that the right is likely to be infringed through the
other party’s conduct. This is a rather exacting approach and I am not
sure of the need to go this far.

  It might be enough to ascertain that the claimed right is not patently
non-existent and that, according to the information available to the
Court at the particular stage in the proceedings, the possibility of the

                                                                             31

                      PULP MILLS (SEP. OP. ABRAHAM)                       141

other party’s conduct infringing that right is not manifestly to be ruled
out. The requirement of fumus boni juris then gives way to that of fumus
non mali juris. But, in all honesty, these are subtleties and there exists a
great range of intermediate degrees, each capable of expression in some-
what vague terms : the requesting party should establish the possible
existence of the right claimed, or the apparent existence of such right, etc.

   In my view, the most important point is that the Court must be satis-
fied that the arguments are sufficiently serious on the merits — failing
which it cannot impede the exercise by the respondent to the request for
provisional measures of its right to act as it sees fit, within the limits set
by international law.
   11. To sum up, I would say that the Court must satisfy itself of three
things before granting a measure ordering the respondent to act or to
refrain from acting in a particular way, so as to safeguard a right claimed
by the applicant.
  Firstly, that there is a plausible case for the existence of the right.
  Secondly, that it may reasonably be argued that the respondent’s con-
duct is causing injury, or is liable to cause imminent injury, to the right.

   Thirdly and finally, that the circumstances of the case are such
that urgency justifies a protective measure to safeguard the right from
irreparable harm.
  12. As these three requirements are cumulative, the Court is not
always compelled to rule on the satisfaction of each : where any one
remains unmet, the Court is relieved of the need to examine the other
two.
  13. This is especially the case when the third requirement is not
satisfied : where urgency has not been shown, it does not matter whether
the respondent is violating the applicant’s rights ; that issue does not
reacquire relevance until the merits are considered. In the present
case, the Court has essentially based its decision on the lack of urgency
and the absence of any demonstrated danger of irreparable harm, thus
making it possible to avoid most of the issues on the merits, and I am in
full agreement with this approach.

                                             (Signed) Ronny ABRAHAM.




                                                                           32

